Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group 1, with species elections to allosteric site, agonist, azobenzene, glutamate receptor, metabotropic glutamate receptor, and nanobody in the reply filed on September 2, 2022 is acknowledged.
Upon search and reconsideration, the claims have been examined in their entirety.
Claims 1, 8, 13, 18, and 19 are currently pending and are under examination.
Benefit of priority is to September 22, 2017.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 depends from cancelled Claim 2, rendering the claim indefinite. For examination purposes, Claim 19 has been taken to depend from Claim 1.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 8, 13, 18, and 19 is/are rejected under 35 U.S.C. 103 as obvious over Trauner et al. (IDS; PCT-210/237; 2015; EP 3146981).
Trauner et al. teach PORTL, which comprises a ligand bound azobenzene photoswitches, wherein the azobenzene photoswitch is tethered to a tag that is a benzyl guanine (BG) group. 
Trauner et al. teach (page 2) chemical formula 1a:
        BG - (link)n -Azo - glu      (Ia)
A receptor is cloned into a cell such that the receptor further comprises a SNAP-tag, which binds to the BG so that ligand bound azobenzene photoswitch remains separate from the ligand binding domain of the receptor.

At page 12, para. [0062]:
The PORTL approach takes advantage of the fact that the SNAP-tag reacts with BGs in a very efficient and selective way that is fully orthogonal to native chemical reactions (Keppler et al., 2003; Keppler et al., 2004). Unlike first-generation PTLs, which need to be tethered near the site of ligand binding (see e.g. Banghart et al., 2004; Levitz et al., 2013; Fortin et al., 2008), PORTL tethers the photoswitch farther away, on a separate domain, providing a useful separation between the attachment point and functional head group of the compound by a long linker.  In principle, the photoswitch could also be attached to a separate transmembrane protein, an antibody or a membrane anchor. This physical separation is expected to place the ligand head group of a PORTL at a relatively lower local concentration than a conventional PTL. The head group would then be photoswitched between active and active states like a photochromic ligand, and should be ideally inactive in the dark. Aspects of this logic were previously applied to a photoswitchable ligand attached via a long flexible tether to a GABA.sub.A receptor, although in that case the ligand was a potentiator, not an agonist, the ligand was active in the dark, and the attachment was to an introduced cysteine (Yue et al., 2012). A further feature to our design is that the predicted relatively low local concentration of PORTL head groups may help ensure the lack of basal modulation of receptor activity by the relaxed state of the photoswitch.
Figure 2d provides a schematic of the SNAP-tag PORTL approach:

    PNG
    media_image1.png
    264
    562
    media_image1.png
    Greyscale

d) Schematic showing the logic of PORTL-mediated reversible activation and deactivation of a target receptor with two orthogonal wavelengths of light.


Trauner et al. teach that in principle, the azobenzene photoswitch could be attached to an antibody instead of the BG group. Thus, the PORTL can be depicted as:
Antibody – Linker –Azobenzene Photoswitch - Ligand

	Trauner et al. targeted metabotropic glutamate receptors (mGluR, see Example 2.1) or the glutamate receptor can also be an ionotropic glutamate receptor (page 8, [0036]; Claim 18). The ligand can be a ligand of a receptor of interest such as an agonist, antagonist, inhibitor, blocker or modulator (page 4, [0019]) including allosteric modulators (page 13, line 35; Claim 8, 13) and orthosteric binding (page 27, line 28; Claim 8).  The ligand is glutamate – see example 2.2, page 4 [0027].	
	The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the BG group in the chemical formula 1a:
        BG - (link)n -Azo - glu      (Ia)
with an antibody directed towards/which binds to the glutamate receptor:
        Antibody - (link)n -Azo - glu
because Trauner et al. teach that PORTL tethers the photoswitch farther away from the ligand binding domain of the glutamate receptor, on a separate domain, providing a useful separation between the attachment point and functional head group of the compound by a long linker and that the same can be achieved if the photoswitch were attached to an antibody that binds farther away from the ligand binding domain of the glutamate receptor, on a separate domain, to provide a useful separation between the attachment point and functional head group of the compound by a long linker (Claim 1, 19).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656